Citation Nr: 1731641	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2014, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Board's July 2014 remand requested, in part, that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed PFB disability.  The Veteran was notified in an August 2015 letter that a VA medical facility would be contacting him to arrange an appointment.  However, the January 2016 Supplemental Statement of the Case indicates that the RO "received notification on August 20, 2015 that [he] failed to respond to the scheduling request" and the examination was cancelled. 

The Veteran has argued that he failed to report to his PFB examination because he did not receive notice of the examination.  Specifically, in May 2017, the Veteran stated that the VA Medical Center in Miami sent notice of the scheduled examination to an old address.  Upon review, the record supports his claim.  See, e.g., a Scheduling Letter associated with the claims file in July 2016.  Accordingly, a remand is required to schedule the Veteran for a new examination. 

With respect to his claim for an acquired psychiatric disability, in May 2017, the Veteran argued that he developed schizophrenia as a result of "the strenuous physical and mental challenge of military training" and cited to two internet articles suggesting that overstimulation and stressful situations can be a trigger for mental health disabilities.  Accordingly, the Board finds that a VA examination is warranted.

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed pseudofolliculitis barbae.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pseudofolliculitis barbae had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any currently identified acquired psychiatric disorder, to include the diagnosed schizophrenia, had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


